 

 
Exhibit 10.1


Execution Version
 

--------------------------------------------------------------------------------

 
SETTLEMENT AGREEMENT
 

--------------------------------------------------------------------------------

 
This Settlement Agreement (this “Agreement” or “Settlement Agreement”) is
entered into this fifth day of April, 2010, by and among Quicksilver Resources
Inc. (“Quicksilver”), BreitBurn Energy Partners L.P. (“BreitBurn LP”), BreitBurn
GP, LLC (“BreitBurn GP”), Provident Energy Trust (“Provident”), Randall H.
Breitenbach (“Breitenbach”) and Halbert S. Washburn (“Washburn,” and
collectively with Quicksilver, BreitBurn LP, BreitBurn GP, Provident and
Breitenbach, the “Parties”).
 
1.
DEFINITIONS

 
The following words shall have the meanings described below when used in this
Settlement Agreement:
 
 
1.1
“Affiliate,” with respect to a specified Person, means any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.

 
 
1.2
“BreitBurn Entities” means BreitBurn LP, BreitBurn GP, BreitBurn Operating L.P.
and BreitBurn Operating GP, LLC.

 
 
1.3
“BreitBurn LP/Provident June 2008 Agreement” means the Purchase Agreement by and
among Pro LP Corp., Pro GP Corp., and BreitBurn LP for the purchase and sale of
all of the Common Units of BreitBurn LP owned by Pro LP Corp. and Pro GP Corp.
dated as of June 17, 2008.

 
 
1.4
“BreitBurn Management Company LLC/Provident June 2008 Agreement” means the
Purchase Agreement by and among Pro LP Corp., Pro GP Corp., and BreitBurn LP for
the purchase and sale of all the limited liability company interests of
BreitBurn Management Company LLC owned by Pro LP Corp. and Pro GP Corp. dated as
of June 17, 2008.

 
 
1.5
“BreitBurn Parties” means BreitBurn LP, BreitBurn GP, BreitBurn Operating L.P.,
BreitBurn Operating GP, LLC, and their Parents, Affiliates (other than
Quicksilver), Subsidiaries, representatives, agents, financial advisors,
attorneys, other consultants, employees, officers, current and former directors
(including Washburn, Breitenbach, Charles S. Weiss, Gregory J. Moroney, David
Kilpatrick, John Butler, Gregory Armstrong, Randall J. Findlay, Thomas W.
Buchanan, and Grant D. Billing), partners, members, controlling persons (within
the meaning of Section 15 of the Securities Act of 1933 or Section 20 of the
Securities Exchange Act of 1934), predecessors, successors, and assigns.

 
 
 

--------------------------------------------------------------------------------

 
 
 
1.6
“BreitBurn/Provident June 2008 Transaction” means the series of agreements
between BreitBurn LP and its Affiliates, Provident and its Affiliates, and among
BreitBurn LP’s Affiliates on June 17, 2008, in which Provident sold its indirect
interests in BreitBurn LP and BreitBurn Management Company LLC and BreitBurn GP
became wholly owned by BreitBurn LP, including but not limited to the BreitBurn
LP/Provident June 2008 Agreement and the BreitBurn Management Company
LLC/Provident June 2008 Agreement.

 
 
1.7
“BreitBurn/Quicksilver Contribution Agreement” means the Contribution Agreement
between Quicksilver and BreitBurn Operating L.P., dated as of September 11,
2007, as amended.

 
 
1.8
“Claim” means any and all claims, demands, causes of action, actions, suits,
complaints and theories of recovery of any nature whatsoever, whether known or
unknown, disclosed or undisclosed, foreseen or unforeseen, matured or unmatured,
asserted or which could have been asserted, individual, derivative or
representative in nature, recognized by the law of any jurisdiction, that
accrued before the Effective Time, which arise out of, are related to, are in
any way connected with, or are in any way the result of (i) the
BreitBurn/Provident June 2008 Transaction, (ii) the BreitBurn/Quicksilver
Contribution Agreement, or (iii) the allegations, facts, statements,
representations or causes of action asserted in or referred to in the pleadings
of or any other paper filed in the Litigation.

 
 
1.9
“Common Units” means common units representing limited partner interests of
BreitBurn LP.

 
 
1.10
“Controlled Affiliate,” with respect to a specified Person, means any other
Person that directly, or indirectly through one or more intermediaries, is
controlled by such specified Person.

 
 
1.11
“Damages” means any and all elements of relief or recovery, whether known or
unknown, asserted or which could have been asserted, recognized by the law of
any jurisdiction and comprehensively includes, but is not limited to, requests
for specific performance, injunctive relief, declaratory relief, actual or
compensatory damages of every description, such as economic or property loss or
personal injury, any other item or loss or injury, statutory, exemplary or
punitive damages, attorney’s fees, prejudgment or post-judgment interest, other
equitable relief, and costs or expenses, that accrued before the Effective Time,
which arise out of, are related to, are in any way connected with, or are in any
way the result of (i) the BreitBurn/Provident June 2008 Transaction, (ii) the
BreitBurn/Quicksilver Contribution Agreement, or (iii) the allegations, facts,
statements, representations or causes of action asserted in or referred to in
the pleadings of or any other paper filed in the Litigation.

 
 
2

--------------------------------------------------------------------------------

 
 
 
1.12
“Effectiveness Period” means the period beginning at the Effective Time and
ending when Quicksilver, together with its Controlled Affiliates, owns fewer
than 2,638,500 Common Units.

 
 
1.13
“Effective Time” means the time at which an order and final judgment in the form
of Exhibit 1(A) is entered by the 48th District Court, Tarrant County, Texas.

 
 
1.14
“Initial Quicksilver Designees” means W. Yandell Rogers, III and Walker C.
Friedman.

 
 
1.15
“Litigation” means the action filed by Quicksilver on October 31, 2008, in the
48th District Court, Tarrant County, Texas, Cause No. 048-233656-08, against
BreitBurn LP, BreitBurn GP, BreitBurn Operating L.P., BreitBurn Operating GP,
LLC, Breitenbach, Washburn, Gregory J. Moroney, Charles S. Weiss, Randall J.
Findlay, Thomas W. Buchanan, Grant D. Billing, and Provident.

 
 
1.16
“Quicksilver Parties” means Quicksilver, its Parents, Affiliates (other than the
BreitBurn Entities), Subsidiaries (other than the BreitBurn Entities),
representatives, agents, financial advisors, attorneys, other consultants,
employees, officers, current and former directors, partners, shareholders,
members, controlling persons (within the meaning of Section 15 of the Securities
Act of 1933 or Section 20 of the Securities Exchange Act of 1934), predecessors,
successors, and assigns.

 
 
1.17
“Provident Parties” means Provident, its Parents, Affiliates, Subsidiaries,
representatives, agents, financial advisors, attorneys, other consultants,
employees, officers, current and former directors (including but not limited to
Randall J. Findlay, Thomas W. Buchanan, and Grant D. Billing), partners,
members, controlling persons (within the meaning of Section 15 of the Securities
Act of 1933 or Section 20 of the Securities Exchange Act of 1934), predecessors,
successors, and assigns.

 
 
1.18
“Parent” means a corporation or other entity that owns or controls, directly or
indirectly, a Party to this Settlement Agreement.

 
 
1.19
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of BreitBurn LP, as amended.

 
 
1.20
“Person” means any individual, partnership (whether general or limited), trust,
estate, association, corporation, custodian, nominee, limited liability company,
or other entity, in each case whether domestic or foreign.

 
 
1.21
“Subsidiary” means a corporation or other entity that is owned or controlled,
directly or indirectly, by a Party to this Settlement Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
2.
RECITALS

 
 
2.1
In the Litigation, Quicksilver has alleged breach of contract, fraud, breach of
fiduciary duty, and related claims against BreitBurn LP, BreitBurn GP,
Provident, Washburn, Breitenbach, and the other defendants in the Litigation,
seeking declaratory and injunctive relief, damages, attorney’s fees and
costs.  Quicksilver desires to enter into this Settlement Agreement to provide
for certain payments and other consideration in full and final settlement and
discharge of all Claims and Damages that Quicksilver has or might have against
the BreitBurn Parties and the Provident Parties.

 
 
2.2
BreitBurn LP, BreitBurn GP, Breitenbach and Washburn deny that any of the
BreitBurn Parties are liable to Quicksilver for any of the relief asserted,
including damages or declaratory or injunctive relief.  BreitBurn LP, BreitBurn
GP, Breitenbach and Washburn desire to enter into this Settlement Agreement to
provide for certain payments and other considerations in full and final
settlement and discharge of all Claims and Damages that were or could have been
asserted against the BreitBurn Parties by Quicksilver.

 
 
2.3
Provident denies that any of the Provident Parties are liable to Quicksilver for
any of the relief asserted, including damages and equitable relief.  Provident
desires to enter into this Settlement Agreement to provide for certain payments
and other considerations in full and final settlement and discharge of all
Claims and Damages that were or could have been asserted against the Provident
Parties by Quicksilver.

 
3.
PAYMENT

 
 
3.1
BreitBurn LP agrees to pay to Quicksilver thirteen million dollars
(U.S.$13,000,000) within one (1) business day after this Settlement Agreement is
executed and delivered by all of the Parties (the “BreitBurn Payment”).

 
 
3.2
Provident agrees to pay Quicksilver five million dollars (U.S.$5,000,000) within
one (1) business day after this Settlement Agreement is executed and delivered
by all of the Parties (the “Provident Payment”).

 
4.
RELEASES AND DISMISSAL OF LITIGATION

 
 
4.1
Within two (2) business days after the later of the BreitBurn Payment or the
Provident Payment, the Parties will execute and file an Agreed Motion for Entry
of Final Judgment and Order of Dismissal in the form attached hereto as Exhibit
1, which motion shall have attached to it as an exhibit a form of Final Judgment
and Order of Dismissal in the form attached as Exhibit 1(A).  Each Party agrees
that it will not subsequently seek any additional relief from the Court that is
inconsistent with the relief requested in Exhibits 1 and 1(A).

 
 
4

--------------------------------------------------------------------------------

 
 
4.2
At the Effective Time:

 
 
4.2.1
Quicksilver Release of BreitBurn Parties.  Quicksilver, for itself and for its
Parents, Affiliates (other than the BreitBurn Entities), Subsidiaries (other
than the BreitBurn Entities), predecessors, successors, and assigns, hereby
fully releases any and all Claims and Damages against the BreitBurn Parties,
except for (i) any claims or damages resulting from the breach of this
Settlement Agreement, or (ii) Claims or Damages relating to the
BreitBurn/Quicksilver Contribution Agreement other than those Claims or Damages
alleged by Quicksilver in any of its petitions in the Litigation.

 
 
4.2.2
BreitBurn Release of Quicksilver Parties.  BreitBurn LP, BreitBurn GP,
Breitenbach and Washburn for themselves and for their Parents, Affiliates (other
than Quicksilver), Subsidiaries, predecessors, successors, and assigns, hereby
fully release any and all Claims and Damages against the Quicksilver Parties,
except for (i) any claims or damages resulting from the breach of this
Settlement Agreement, or (ii) Claims or Damages relating to the
BreitBurn/Quicksilver Contribution Agreement other than those Claims or Damages
alleged by Quicksilver in any of its petitions in the Litigation.

 
 
4.2.3
Quicksilver Release of Provident Parties.  Quicksilver, for itself and for its
Parents, Affiliates (other than the BreitBurn Entities), Subsidiaries (other
than the BreitBurn Entities), predecessors, successors, and assigns, hereby
fully releases any and all Claims and Damages against the Provident Parties,
except for any claims or damages resulting from the breach of this Settlement
Agreement.

 
 
4.2.4
Provident Release of Quicksilver Parties.  Provident, for itself and for its
Parents, Affiliates, Subsidiaries, predecessors, successors, and assigns, hereby
fully releases any and all Claims and Damages against the Quicksilver Parties,
except for any claims or damages resulting from the breach of this Settlement
Agreement.

 
 
4.2.5
BreitBurn Release of Provident Parties.  BreitBurn LP and BreitBurn GP, for
themselves and for their Parents, Affiliates (other than Quicksilver),
Subsidiaries, predecessors, successors, and assigns, hereby fully release any
and all Claims and Damages against the Provident Parties, except for (i) any
claims or damages resulting from the breach of this Settlement Agreement, and
(ii) the rights and obligations under the BreitBurn Management Company
LLC/Provident June 2008 Agreement and the BreitBurn LP/Provident June 2008
Agreement unrelated to the Litigation.

 
 
4.2.6
Provident Release of BreitBurn Parties.  Provident, for itself and for its
Parents, Affiliates, Subsidiaries, predecessors, successors, and assigns, hereby
fully releases any and all Claims and Damages against the BreitBurn Parties,
except for (i) any claims or damages resulting from the breach of this
Settlement Agreement, and (ii) the rights and obligations under the BreitBurn
Management Company LLC/Provident June 2008 Agreement and the BreitBurn
LP/Provident June 2008 Agreement unrelated to the Litigation.

 
 
4.3
Each Party will bear its own costs and expenses in the Litigation.

 
5

--------------------------------------------------------------------------------


 
5.
REPRESENTATIONS AND WARRANTIES

 
 
5.1
Each Party represents and warrants that it has read this Settlement Agreement
and fully understands it to be a settlement in full and final release of all of
its Claims and Damages, except as specifically excluded above, and that it has
neither received, nor based its assent to this release on, any other inducement
or promise of any kind.

 
 
5.2
The Parties agree that in entering into this Settlement Agreement they have
relied upon their own knowledge and judgment and upon the advice of attorneys or
other advisors of their own free choice.

 
 
5.3
The Parties, and each of them, understand, agree, and represent that in entering
into this Settlement Agreement they have not acted in reliance upon any
representation, advice, or action by another Party’s attorneys or
representatives.  The Parties, and each of them, expressly accept and assume the
risk that if any fact now believed by them, or any of them, to be true and
relied on by them, or any of them, in entering into this Settlement Agreement is
hereafter found to be other than or different from their current belief, this
Settlement Agreement shall be and remain effective notwithstanding such
difference in fact.

 
 
5.4
Each Party represents and warrants that it is the sole owner of all Claims and
Damages released herein, that it has the capacity and authority to execute,
deliver and fully perform its obligations under this Settlement Agreement, and
that no portion of any Claim or Damage that was released herein has been sold,
transferred, assigned, pledged or hypothecated to any other Person.  Each Party
further represents and warrants that no consent, approval or authorization of or
filing with any third party or governmental authority (other than as expressly
contemplated in this Settlement Agreement) is required on the part of such Party
in connection with its execution and delivery of this Settlement Agreement or
the performance of its obligations hereunder, except as may be required by
applicable securities exchange and Securities and Exchange Commission (“SEC”)
rules and regulations.

 
 
5.5
No Party makes any representations or warranties except for those expressly set
forth in this Settlement Agreement.

 
6.
OTHER AGREEMENTS.  This Section 6 is binding on BreitBurn GP, BreitBurn LP,
Quicksilver, Breitenbach and Washburn, and is not binding on Provident.

 
 
6.1
Breitenbach.  Breitenbach hereby agrees to resign, effective as of the Effective
Time, from his positions as (a) Co-Chief Executive Officer of BreitBurn GP and
(b) a member of the Board of Directors of BreitBurn GP (the
“Board”).  Breitenbach has been appointed by the Board, effective as of the
Effective Time, as President of BreitBurn GP, and the Board has not taken, and
shall not take, any action to rescind or revoke such appointment prior to the
Effective Time.  Breitenbach agrees that he shall not serve on the Board after
the Effective Time without the prior written consent of Quicksilver.

 
 
6

--------------------------------------------------------------------------------

 
 
 
6.2
Washburn.  Washburn hereby agrees to resign, effective as of the Effective Time,
from his position as Chairman of the Board and as a member of the
Board.  Washburn has been appointed by the Board, effective as of the Effective
Time, to serve as Chief Executive Officer of BreitBurn GP, and the Board has not
taken, and shall not take, any action to rescind or revoke such appointment
prior to the Effective Time.  Washburn agrees that he shall not serve on the
Board after the Effective Time without the prior written consent of Quicksilver.

 
 
6.3
Appointment of Independent Chairman of the Board.  Mr. John R. Butler, Jr. has
been elected by the Board, effective as of the Effective Time, as Chairman of
the Board, and the Board has not taken, and shall not take, any action to
rescind or revoke such appointment prior to the Effective Time.

 
 
6.4
Size of the Board; Committees; Single Chief Executive Officer.  From and after
the Effective Time, (a) the Board shall continue to be comprised of six members,
(b) Quicksilver shall have the right to designate two of the six members in
accordance with the provisions of Section 7.1 of this Agreement, (c) the Board
size shall not be increased without Quicksilver’s prior written consent, (d)
subject to applicable NASDAQ Stock Market and SEC rules, at least one
Quicksilver designee shall be appointed by the Board to serve on each Board
Committee, (e) BreitBurn GP shall only have one Chief Executive Officer, and the
President and Chief Financial Officer of BreitBurn GP shall report to the Chief
Executive Officer and (f) no officer of any of the BreitBurn Entities shall be
elected Chairman of the Board.

 
 
6.5
Voting Rights.  As of the date of this Agreement, Quicksilver represents that it
owns 21,347,972 Common Units.  From and after the Effective Time, Quicksilver
shall have the right to vote all of its Common Units on all matters on which it
has the right to vote pursuant to the Partnership Agreement, subject to the
specific limitations provided in this Agreement.  From and after the Effective
Time, subject to Sections 6.6 and 7.2 of this Agreement, Quicksilver shall
accept and shall not challenge the voting rights as set forth in original
Amendment No. 1 to the Partnership Agreement dated June 17, 2008.  During the
Effectiveness Period, BreitBurn GP shall not effect any amendment that would
restrict or otherwise impair in any manner Quicksilver’s rights to vote any or
all of its Common Units on the election of directors or any other matters
presented to the Unitholders.  BreitBurn GP has taken all necessary actions to
withdraw, effective as of the Effective Time, the Revised Amendment No. 1 to the
Partnership Agreement dated December 29, 2009, and such actions have not been,
and during the Effectiveness Period shall not be, rescinded or revoked.  During
the Effectiveness Period, BreitBurn GP shall not take any action, or propose or
adopt any new amendment, provision, resolution, or change that would limit,
deprive, or restrict Quicksilver’s right to vote all its Common Units, one vote
per unit, on any matter.  Quicksilver shall support and, if necessary, vote to
approve, all amendments to the Partnership Agreement or the Amended and Restated
LLC Agreement (as defined below) and all related agreements solely necessary to
implement the terms of this Agreement.

 
 
7

--------------------------------------------------------------------------------

 
 
 
6.6
Waiver of Voting Cap.  The Board has taken all actions to permanently and
irrevocably, effective as of the Effective Time, waive the 20% voting cap for
the election of directors as applicable to Quicksilver with respect to Common
Units currently owned by Quicksilver, and any units or other voting securities
received pursuant to a distribution, rights offering, reclassification or
reorganization involving BreitBurn LP or its Common Units or other voting
securities.  Specifically, the Board has, by action specifically referencing
votes for the election of directors under Section 13.4(b)(iii) of the
Partnership Agreement, taken all actions to permanently and irrevocably,
effective as of the Effective Time, determine that the limitation set forth in
clause (B) of the first sentence of Section 13.4(b)(iii) shall not apply to
Quicksilver or its Controlled Affiliates with respect to the Common Units
currently owned by Quicksilver, and any units or other voting securities
received by Quicksilver or its Controlled Affiliates in respect of such Common
Units currently owned by Quicksilver pursuant to a distribution, rights
offering, reclassification or reorganization involving BreitBurn LP or its
Common Units or other voting securities.  For the avoidance of doubt, the
Parties agree that if Quicksilver or its Controlled Affiliates receives any
units or other voting securities in respect of the Common Units currently owned
by Quicksilver pursuant to a distribution, rights offering, reclassification or
reorganization involving BreitBurn LP or its Common Units or other voting
securities, such units or other voting securities received by Quicksilver or its
Controlled Affiliates shall be deemed to be "Common Units currently owned by
Quicksilver" for purposes of this Section 6.6.

 
 
6.7
Distributions.  The Board shall approve the reinstitution of regular
distributions beginning in the first quarter of 2010 at a minimum amount of
$.375 per Common Unit, or $1.50 on an annual basis, and minimum coverage ratio
of no less than 1.2x.  The first quarter’s distribution shall be payable in the
second quarter of 2010.

 
 
6.8
Piggyback Rights and Registration Rights Agreement.   

 
 
6.8.1
From and after the Effective Time, Quicksilver shall have the right to
participate by including its Common Units in every Equity Offering (as such term
is defined in Section 6.8.5 below) in an amount up to 20% of the aggregate
amount of the securities offered in such Equity Offering (the “Piggyback
Right”).

 
 
6.8.2
BreitBurn LP and Quicksilver have entered into the First Amendment to the
Registration Rights Agreement dated as of November 1, 2007, by and between
BreitBurn LP and Quicksilver (as amended, the “Registration Rights Agreement”),
which is to be effective as of the Effective Time.  The Registration Rights
Agreement shall exclusively govern the Piggyback Right as it relates to an
“Underwritten Offering” (as such term is defined in the Registration Rights
Agreement).    

 
 
8

--------------------------------------------------------------------------------

 
 
 
6.8.3
With respect to any Equity Offering that is not an Underwritten Offering, each
of Quicksilver and BreitBurn LP agrees to be bound by the following notice and
other provisions:

 
 
(a)
Participation.  If BreitBurn LP proposes to make an Equity Offering (other than
an Underwritten Offering), then BreitBurn LP shall give notice (including, but
not limited to, notification by electronic mail) of such proposed Equity
Offering to Quicksilver and such notice shall offer Quicksilver the opportunity
to include in such Equity Offering such number of its Common Units as
Quicksilver may request in writing; provided, however, that such number of
Common Units shall not exceed an amount equal to 20% of the aggregate amount of
the securities offered in such Equity Offering. The notice required to be
provided pursuant to this Section 6.8.3 to Quicksilver shall be provided on a
Business Day (as such term is defined in the Registration Rights Agreement) and
receipt of such notice shall be confirmed by Quicksilver.  Quicksilver shall
then have three Business Days after receiving such notice to request inclusion
of its Common Units in such Equity Offering.  If no request for inclusion
from Quicksilver is received within the specified time, Quicksilver shall have
no further right to participate in such Equity Offering.  If a request for
inclusion from Quicksilver is received within the specified time, and if, at any
time after such written notice is given of its intention to undertake such
Equity Offering and prior to the closing of such Equity Offering, BreitBurn LP
shall determine for any reason not to undertake or to delay
such Equity Offering, BreitBurn LP may, at its election, give written notice of
such determination to Quicksilver and, (x) in the case of a determination not to
undertake such Equity Offering, shall be relieved of its obligation to sell
any of Quicksilver’s Common Units in connection with such terminated Equity
Offering, and (y) in the case of a determination to delay such Equity Offering,
shall be permitted to delay offering any such Common Units for the same period
as the delay in the Equity Offering.  Quicksilver shall have the right to
withdraw its request for inclusion of its Common Units in such offering by
giving written notice to BreitBurn LP of such withdrawal up to and including the
time of pricing of such offering.

 
 
9

--------------------------------------------------------------------------------

 

 
(b)
General Procedures.  In connection with any such Equity Offering, BreitBurn LP
shall be entitled to select the placement agent or agents, if any.  In
connection with any such Equity Offering in which Quicksilver
participates, Quicksilver and BreitBurn LP may be obligated to enter into
a purchase or other agreement that contains such representations,
covenants, lock-ups, indemnities and other rights and obligations as are
customary in purchase or other agreements relating to offerings of
securities.  If such a customary agreement is required (and is not more
burdensome than any similar agreement required of BreitBurn LP) by any party to
any such Equity Offering, Quicksilver may not participate in such Equity
Offering unless Quicksilver agrees to sell its Common Units on the basis
provided in such purchase or other agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such agreement.  Quicksilver may, at its option,
require that any or all of the representations and warranties by, and the other
agreements on the part of, BreitBurn LP to and for the benefit of such placement
agents or purchasers also be made to and for Quicksilver’s benefit and that any
or all of the conditions precedent to the obligations of such placement agents
or purchasers under such agreement also be conditions precedent to its
obligations.  Quicksilver shall not be required to make any representations or
warranties to or agreements with BreitBurn LP or the placement agents or
purchasers other than representations, warranties or agreements
regarding Quicksilver and its ownership of the Common Units being offered and
any other representations required as a result of Quicksilver’s status as an
Affiliate of BreitBurn LP or required by law.  If Quicksilver disapproves of the
terms of an Equity Offering, Quicksilver may elect to withdraw therefrom by
notice to BreitBurn LP and the placement agents, if any; provided, however, that
such withdrawal may only be made up to and including the time of pricing of
such Equity Offering.

 
 
(c)
Cooperation by Quicksilver.  BreitBurn LP shall have no obligation to include
in any Equity Offering pursuant to this Section 6.8.3 any Common Units
of Quicksilver if Quicksilver has failed to enter into or perform its
obligations under any agreement that may be reasonably required in connection
with such Equity Offering pursuant to Section 6.8.3(b) or timely furnish such
information that, in the opinion of counsel to BreitBurn LP, is reasonably
required in order for such Equity Offering or any offering documents related
thereto, as applicable, to comply with the Securities Act of 1933.             

 
 
(d)
Expenses.  BreitBurn LP shall pay all reasonable expenses as determined in good
faith incident to its performance under or compliance with this Section 6.8.3 to
effect any such Equity Offering and the disposition of such securities.  Except
as otherwise provided in this Section 6.8.3, BreitBurn LP shall not be
responsible for any expenses or legal fees incurred by Quicksilver in connection
with the exercise of Quicksilver’s rights hereunder.  Quicksilver shall pay all
placement agent or other fees, discounts and selling commissions allocable to
the sale of its Common Units pursuant to this Section 6.8.3.

 
 
10

--------------------------------------------------------------------------------

 
 
 
6.8.4
The Piggyback Right set forth in this Section 6.8 shall terminate on the date
that is the three month anniversary of the date on which Quicksilver ceases to
be an Affiliate of BreitBurn LP.

 
 
6.8.5
As used in this Section 6.8, “Equity Offering” shall mean an offering by
BreitBurn LP of Common Units or other equity or voting securities of BreitBurn
LP other than (i) the offering or issuance of any equity security or
equity-based security, including without limitation Common Units, restricted
phantom units, convertible phantom units, performance units and unit
appreciation rights, pursuant to a management, director or employee incentive
compensation plan or in connection with the restructuring of such a plan or the
filing of a registration statement with respect thereto, (ii) the offering or
issuance of any Common Units or other equity or voting securities of BreitBurn
LP pursuant to a distribution, stock split, reclassification or reorganization
involving BreitBurn LP or its Common Units or other equity or voting securities
of BreitBurn LP, and (iii) the issuance or sale of any Common Units or other
equity or voting securities of BreitBurn LP issued as payment of any part of the
purchase price for businesses that are acquired by BreitBurn LP or any
of its Affiliates from any third party.

 
 
6.9
BreitBurn Energy Company L.P. Administrative Services Agreement.  BreitBurn LP
and BreitBurn GP (a) represent and warrant that the Second Amended and Restated
Administrative Services Agreement dated as of August 26, 2008, between BreitBurn
Energy Company L.P. and BreitBurn Management Company, LLC (the “ASA”) has not
been amended or renewed prior to the date of this Agreement, and (b) agree that
the ASA shall not be amended or renewed prior to the Effective Time and, from
and after the Effective Time, the ASA shall not be amended or renewed without
the approval of the Board.

 
 
6.10
Amendments to the Partnership Agreement and BreitBurn GP LLC
Agreement.  BreitBurn GP has entered into Amendment No. 4 to the Partnership
Agreement (“Amendment No. 4”) and BreitBurn LP has entered into the Fourth
Amended and Restated Limited Liability Company Agreement of BreitBurn GP (the
“Amended and Restated LLC Agreement”), each of which is to be effective as of
the Effective Time.  Quicksilver acknowledges and agrees that it has reviewed
and approved the terms of Amendment No. 4 and the Amended and Restated LLC
Agreement and confirms that neither of Amendment No. 4 or the Amended and
Restated LLC Agreement adversely affects it or its interests in BreitBurn LP in
any material respect.  BreitBurn LP has not, and shall not, (a) prior to the
Effective Time, revoke or rescind the Amended and Restated LLC Agreement, or
approve, adopt or enter into any further amendment to the Amended and Restated
LLC Agreement in any manner inconsistent with this Agreement, or (b) during the
Effectiveness Period, revoke, rescind or amend the Amended and Restated LLC
Agreement in any manner inconsistent with this Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
 
6.11
Termination of Certain Provisions.  Sections 6.1, 6.2, 6.3, 6.4, 6.7, and 6.9 of
this Settlement Agreement will terminate when Quicksilver, together with its
Controlled Affiliates, owns less than 10% of the outstanding Common Units.

 
 
6.12
Further Assurances.  The Parties shall execute and deliver any additional
documents and take such further actions as may reasonably be deemed to be
necessary or desirable to carry out the provisions of this Section 6.

 
7.
VOTING AND STANDSTILL PROVISIONS

 
This Section 7 is binding on BreitBurn GP, BreitBurn LP, and Quicksilver, and is
not binding on Breitenbach, Washburn or Provident.
 
 
7.1
Designation, Nomination and Election of Directors.

 
 
7.1.1
The Initial Quicksilver Designees have been appointed by the Board, effective as
of the Effective Time and categorized as Class II (up for election in 2010) and
Class III (up for election in 2011) directors as specified by Quicksilver, to
fill the vacancies resulting from the resignations of Breitenbach and Washburn
from the Board pursuant to Sections 6.1 and 6.2.  The Board has not taken, and
shall not take, any action to rescind or revoke such appointments prior to the
Effective Time.

 
 
12

--------------------------------------------------------------------------------

 

 
7.1.2
From and after the Effective Time, Quicksilver shall have the right to designate
two directors as follows: (a) at least one designee must meet the independence
standards established by the NASDAQ Stock Market and SEC rules with respect to
BreitBurn (as determined in the reasonable judgment of the Board) and must be
independent of Quicksilver under the independence standards established by the
New York Stock Exchange and SEC rules (as determined in the reasonable judgment
of the board of directors of Quicksilver) and (b) the other designee shall be a
current member of the board of directors of Quicksilver other than a member of
Quicksilver’s management and must be independent of Quicksilver under the
independence standards established by the New York Stock Exchange and SEC rules
(as determined in the reasonable judgment of the board of directors of
Quicksilver); provided, however, that if no member of the Quicksilver board of
directors shall be eligible to serve as a designee under this clause (b), then
Quicksilver shall be entitled to designate an individual that meets the
requirements set forth in clause (a) of this Section 7.1.2 subject to the
approval of the independent members of the Board (other than the Quicksilver
designees), such approval not to be unreasonably withheld, conditioned or
delayed.  The directors designated by Quicksilver will be categorized one each
to Class II and Class III as specified by Quicksilver.  At each applicable
election of directors, the Board shall nominate the director designated by
Quicksilver (or such substitute as Quicksilver may designate), which designee
must meet the standards set forth above, as part of the slate of directors
nominated by the Board for election by the unitholders of BreitBurn LP (the
“Unitholders”), and shall recommend that the Unitholders vote for such
Quicksilver designees.  Quicksilver, together with its Controlled Affiliates,
shall cast its votes in the election of directors in favor of the slate of
directors nominated by the Board; provided that so long as Quicksilver is
subject to the provisions of Section 7.3, the Board shall not include
Breitenbach or Washburn on any slate of directors nominated by the Board for
election by the Unitholders.  Additionally, in the event of the resignation,
death or removal (for cause or otherwise) of a director designated by
Quicksilver, Quicksilver shall have the right to designate the person to be
appointed by the Board to fill the resulting vacancy (subject to such designee
meeting the standards set forth above).  The number of directors that may be
designated by Quicksilver as described above shall be reduced if Quicksilver’s
ownership percentage of Common Units is reduced.  At such time as Quicksilver,
together with its Controlled Affiliates, owns fewer than 10% of the Common Units
but at least 2,638,500 Common Units, one of the directors designated by
Quicksilver (as selected by Quicksilver) shall tender his or her resignation to
the Board effective as of the next annual meeting of Unitholders or, if such
director’s term is expiring at the next annual meeting of Unitholders, such
director shall, at the option of the Board, not be nominated for
reelection.  From and after such time as Quicksilver has one designee on the
Board, Quicksilver shall be entitled to designate a person that meets either of
the requirements set forth in clause (a) or (b) of this Section 7.1.2.  At such
time as Quicksilver, together with its Controlled Affiliates, owns fewer than
2,638,500 Common Units, the remaining director designated by Quicksilver shall
tender his or her resignation to the Board effective immediately or, if such
director’s term is expiring at the next annual meeting of Unitholders, such
director shall, at the option of the Board, not be nominated for reelection.  As
a condition to service on the Board, each Quicksilver designee shall deliver to
the Board his or her agreement to resign from the Board as provided in this
Section 7.1.2.

 
 
7.1.3
The Quicksilver designees to the Board shall be compensated on the same basis as
other non-employee directors of BreitBurn GP, provided that any component of any
such Quicksilver designee’s compensation (including phantom units) which is
subject to time-based vesting shall become vested on a pro rata basis in respect
of the time served on the Board by such designee and exercisable on the date of
the next annual meeting of Unitholders following (a) such Quicksilver designee’s
tendering of his or her resignation from the Board as required by Section 7.1.2
and the Board’s acceptance of or failure to refuse such designee’s resignation,
or (b) the Board’s failure to nominate such Quicksilver designee for reelection
as permitted by Section 7.1.2.

 
 
13

--------------------------------------------------------------------------------

 
 
 
7.1.4
The threshold of 2,638,500 Common Units in Section 7.1.2 and in the definition
of “Effectiveness Period” shall be appropriately adjusted for any distribution
of Common Units, any split, subdivision, reverse split or combination of Common
Units, or any similar action with respect to the Common Units.

 
 
7.2
Voting on Removal of BreitBurn GP.  During the Effectiveness Period, with
respect to any proposal to remove BreitBurn GP as the general partner of
BreitBurn LP, Quicksilver and its Controlled Affiliates may not vote a
proportion of their Common Units in favor of removal that exceeds the proportion
of the Common Units voted in favor of such proposal by the Unitholders other
than Quicksilver and its Controlled Affiliates as compared to all Common Units
held by the Unitholders other than Quicksilver and its Controlled Affiliates.

 
 
7.3
Standstill.

 
 
7.3.1
For a period beginning on the Effective Time and ending on the date on which
Quicksilver, together with its Controlled Affiliates, ceases to hold at least
10% of the outstanding Common Units, Quicksilver and its Controlled Affiliates
shall not:

 
 
(a)
engage in any hostile or takeover activities (including by means of a tender
offer, soliciting proxies or written consents, other than as recommended by the
Board);

 
 
(b)
acquire or propose to acquire additional Common Units, securities or properties
of BreitBurn LP, except pursuant to a distribution, rights offering,
reclassification or reorganization involving BreitBurn LP or its Common Units or
other securities that is approved by the Board;

 
 
(c)
call a special meeting of the Unitholders; or

 
 
(d)
propose to remove BreitBurn GP as the general partner of BreitBurn LP or, other
than in accordance with Section 7.2 of this Agreement, vote to remove BreitBurn
GP as the general partner of BreitBurn LP.

 
 
7.3.2
Specifically, without the prior written consent of the Board, Quicksilver and
its Controlled Affiliates shall not, directly or indirectly:

 
 
(a)
acquire any securities or property of BreitBurn LP or any of its Affiliates,
except pursuant to a distribution, rights offering, reclassification or
reorganization involving BreitBurn LP or its Common Units or other securities
approved by the Board;

 
 
14

--------------------------------------------------------------------------------

 
 
 
(b)
propose to enter into, directly or indirectly, any merger, consolidation,
recapitalization, business combination, partnership, joint venture or similar
transaction involving BreitBurn LP or any of its Affiliates, except as permitted
hereby;

 
 
(c)
make or in any way participate in any “solicitation” of “proxies” (as such terms
are used in Rule 14a-1 of Regulation 14A under the Securities Exchange Act of
1934) or written consents to vote, seek to influence, or advise others with
respect to the voting of any voting securities of BreitBurn LP or any of its
Affiliates;

 
 
(d)
form, join or participate in a “group” (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934) with respect to any voting securities of
BreitBurn LP or any of its Affiliates;

 
 
(e)
act to seek to control or influence the management, Board or policies of
BreitBurn LP, except through Quicksilver’s Board designees or as permitted by
Section 7.3.4 of this Agreement;

 
 
(f)
propose to remove BreitBurn GP as the general partner of BreitBurn LP or, other
than in accordance with Section 7.2 of this Agreement, vote to remove BreitBurn
GP as the general partner of BreitBurn LP;

 
 
(g)
publicly disclose any intent, plan or arrangement inconsistent with this
Agreement; or

 
 
(h)
advise, assist or encourage others in connection with the above.

 
 
7.3.3
Quicksilver and its Controlled Affiliates shall not sell or transfer in a single
transaction or series of related transactions their respective Common Units
without the prior written consent of the Board, except:

 
 
(a)
to a party that would not own, individually or as a member of a group, 20% or
more of the outstanding Common Units after such transfer;

 
 
(b)
in connection with a business combination approved by the Board and/or the
Unitholders;

 
 
(c)
in a bona fide pledge of any voting securities to a financial institution or
brokerage firm; or

 
 
(d)
in an underwritten offering where the Common Units will be widely distributed or
would not result in any purchaser in such offering owning, individually or as a
member of a group, 20% or more of the outstanding Common Units after the
offering.

 
 
15

--------------------------------------------------------------------------------

 
 
 
7.3.4
Notwithstanding the foregoing (including Section 7.3.2), the foregoing
provisions shall not, and are not intended to:

 
 
(a)
prohibit Quicksilver from privately communicating with, including making any
offer or proposal to, the Board;

 
 
(b)
restrict in any manner how Quicksilver votes its Common Units, except as
provided in Sections 6.5, 7.1.2, and 7.2;

 
 
(c)
restrict the manner in which Quicksilver’s designees to the Board (A) may vote
on any matter submitted to the Board or the Unitholders, (B) participate in
deliberations or discussions of the Board (including making suggestions or
raising issues to the Board) in their capacity as members of the Board, or (C)
may take actions required by their exercise of legal duties and obligations as
members of the Board or refrain from taking any action prohibited by their legal
duties and obligations as members of the Board; or

 
 
(d)
restrict Quicksilver from selling or transferring any of its Common Units to any
Affiliate or successor of Quicksilver that agrees to be bound by the provisions
contained in Sections 6.5, 7.1.2, 7.2 and this Section 7.3.

 
 
7.3.5
The provisions contained in this Section 7.3 shall immediately and automatically
be suspended upon the increase or acceleration of a material financial
obligation of BreitBurn LP that results from the breach of a material provision
thereof or the occurrence of a material event of default thereunder, unless such
breach is caused solely by the action or inaction of Quicksilver, its Controlled
Affiliates or its designees to the Board.

 
 
7.4
Further Assurances.  The Parties shall execute and deliver any additional
documents and take such further actions as may reasonably be deemed to be
necessary or desirable to carry out the provisions of this Section 7.

 
8.
MISCELLANEOUS

 
 
8.1
Settlement not an Admission of Liability.  Each of the Parties to this
Settlement Agreement acknowledges that this Settlement Agreement is entered into
as a compromise to buy peace, and to avoid further expense, and nothing
contained herein shall be construed as an admission of liability.

 
 
8.2
Notices.  All notices, requests, claims, demands and other communications under
this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by overnight courier (providing proof of delivery) to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 
 
16

--------------------------------------------------------------------------------

 

If to BreitBurn LP and/or BreitBurn GP:
 
BreitBurn Energy Partners L.P.
515 S. Flower Street, Suite 4800
Los Angeles, CA 90071
Attention:  Gregory C. Brown, Executive Vice-President and General Counsel
Facsimile:  213-225-5916


and


BreitBurn GP, LLC
515 S. Flower Street, Suite 4800
Los Angeles, CA 90071
Attention:  Gregory C. Brown, Executive Vice-President and General Counsel
Facsimile:  213-225-5916


With a copy (which shall not itself constitute notice) to:


Vinson & Elkins LLP
666 Fifth Avenue
26th Floor
New York, NY 10103-0040
Attention:  Shelley Barber
Facsimile:  917-849-5353


If to Quicksilver:


Quicksilver Resources Inc.
777 West Rosedale Street
Ft. Worth, Texas  76104
Attention:  John C. Cirone, Senior Vice President and General Counsel


With a copy (which shall not itself constitute notice) to:


Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas  77010
Attention:  Gene G. Lewis
Facsimile:  713-651-5246

 
If to Provident:


Provident Energy Trust
Corporate Office
2100, 250–2nd Street S.W.
Calgary, AB T2P 0C1
Attention:  Thomas Buchanan
Facsimile:  403-294-0111
 
17

--------------------------------------------------------------------------------




With a copy (which shall not itself constitute notice) to:

 
Macleod Dixon LLP
3700 Canterra Tower
400 Third Avenue SW
Calgary, Alberta   T2P 4H2
Attention:  Jack MacGillivray
Facsimile:  403-264-5973


and


Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas  77002
Attention:  Greg Waller
Facsimile:  713-238-7434

 
If to Washburn:
 
Halbert S. Washburn
515 S. Flower Street, Suite 4800
Los Angeles, CA 90071
Facsimile:  213-225-5916


With a copy (which shall not itself constitute notice) to:


Vinson & Elkins LLP
666 Fifth Avenue
26th Floor
New York, NY 10103-0040
Attention:  Shelley Barber
Facsimile:  917-849-5353



If to Breitenbach:
 
Randall H. Breitenbach
515 S. Flower Street, Suite 4800
Los Angeles, CA 90071
Facsimile:  213-225-5916

 
18

--------------------------------------------------------------------------------

 

 
With a copy (which shall not itself constitute notice) to:


Vinson & Elkins LLP


666 Fifth Avenue
26th Floor
New York, NY 10103-0040
Attention:  Shelley Barber
Facsimile:  917-849-5353
 
 
8.3
Headings.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 
 
8.4
Counterparts.  This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to each of the Parties.

 
 
8.5
Entire Agreement.  This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, among some or all of the
Parties with respect to the subject matter hereof, including the Settlement
Agreement dated February 3, 2010, by and among Quicksilver, BreitBurn LP,
BreitBurn GP and Provident, and this Agreement is not intended to confer upon
any other Person any rights or remedies hereunder, except to the extent
expressly provided herein.

 
 
8.6
Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.

 
 
8.7
Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the Parties without the prior written
consent of the other Parties, except by laws of descent.  Any assignment in
violation of the foregoing shall be void.

 
 
8.8
No Adequate Remedy at Law.  Each Party agrees that irreparable damage to the
other, non-breaching Parties would occur and that such non-breaching Parties
would not have any adequate remedy at law in the event that any of the
provisions of Section 6 or 7 of this Settlement Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the non-breaching Parties shall be entitled (i) to an
injunction or injunctions to prevent breaches by the other Party of Section 6 or
7 of this Settlement Agreement and (ii) to enforce specifically the terms and
provisions of Section 6 or 7 of this Settlement Agreement, this being in
addition to any other remedy to which it may be entitled at law or in equity.


 
19

--------------------------------------------------------------------------------

 
 
 
8.9
Amendments.  No amendment, modification or waiver in respect of this Agreement
shall be effective against any Party unless it shall be in writing and signed by
such Party.

 
 
8.10
Severability. If any provision of this Agreement is deemed by a court of
competent jurisdiction to be unenforceable or contrary to any applicable law or
regulation, such provision shall be enforced to the maximum extent permitted by
law, and the remainder of this Agreement shall continue in full force and
effect.  In addition, if necessary to effect the Parties’ fundamental intentions
under this Agreement, the remainder of the Agreement shall be reformed
consistent with the mutual intent expressed in the Agreement.


 
20

--------------------------------------------------------------------------------

 

Done this 5th day of April, 2010 in multiple counterparts.
 

 
QUICKSILVER RESOURCES INC.,
 
a Delaware corporation
         
By:
/s/Glenn Darden
   
Glenn Darden
   
President and Chief Executive Officer
         
BREITBURN ENERGY PARTNERS L.P.,
 
a Delaware limited partnership
         
By:
BreitBurn GP, LLC
   
a Delaware limited liability company,
   
its General Partner
           
By: 
/s/Halbert S. Washburn
     
Halbert S. Washburn
     
Co-Chief Executive Officer
         
BREITBURN GP, LLC,
 
a Delaware limited liability company
         
By:
/s/Halbert S. Washburn
   
Halbert S. Washburn
   
Co-Chief Executive Officer
         
PROVIDENT ENERGY TRUST
         
By:
/s/Thomas W. Buchanan
   
Thomas W. Buchanan
   
President and Chief Financial Officer
         
/s/Randall H. Breitenbach
 
Randall H. Breitenbach, Individually
         
/s/Halbert S. Washburn
 
Halbert S. Washburn, Individually


 
21

--------------------------------------------------------------------------------

 

EXHIBIT 1


NO. 048-233656-08


Quicksilver Resources Inc.,
§
In The District Court
   
§
 
Plaintiff,
§
     
§
 
v.
 
§
Tarrant County, Texas
   
§
 
BreitBurn Energy Partners  l.p., et al,
§
     
§
 
Defendants.
§
48th Judicial District

 
AGREED MOTION FOR ENTRY OF FINAL JUDGMENT
AND ORDER OF DISMISSAL


Quicksilver Resources Inc., BreitBurn Energy Partners, L.P., BreitBurn GP, LLC,
BreitBurn Operating, L.P., and BreitBurn Operating GP, LLC, Randall H.
Breitenbach, Halbert S. Washburn, and Provident Energy Trust respectfully file
this Agreed Motion for Entry of Final Judgment and Order of Dismissal.
 
1.           The parties have reached a settlement of this matter, as reflected
in the Settlement Agreement dated April 5, 2010, between the parties to this
case.
 
2.           As part of this settlement, the parties have reached a resolution
of the declaratory and injunctive relief sought by Quicksilver that addresses
the findings stated in this Court’s interlocutory November 25, 2009 Amended
Summary Judgment Order.
 
3.           The parties respectfully request that this Court enter the proposed
Final Judgment and Order of Dismissal attached hereto as Exhibit “A”.

 
22

--------------------------------------------------------------------------------

 


Respectfully submitted,
 
KELLY HART & HALLMAN LLP
   
Dee J. Kelly
State Bar No. 11217000
Marshall M. Searcy
State Bar No. 17955500
David E. Keltner
State Bar No. 11249500
Dee J. Kelly, Jr.
State Bar No. 11217250
Lars L. Berg
State Bar No. 00787072
Wells Fargo Tower
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone: (817) 332-2500
Facsimile: (817) 878-9280
 
FULBRIGHT & JAWORSKI L.L.P.
Gerard G. Pecht
State Bar No.15701800
Daniel M. McClure
State Bar No. 13427400
Darryl W. Anderson
State Bar No. 24008694
Peter A. Stokes
State Bar. No. 24028017
1301 McKinney, Suite 5100
Houston, TX 77010-3095
Telephone: (713) 651-5151
Facsimile: (713) 651-5246
 
Attorneys For Plaintiff
Quicksilver Resources Inc.


 
23

--------------------------------------------------------------------------------

 


ANDREWS KURTH LLP
 
 
Greg Waller
State Bar No. 00794813
Richard Deutsch
State Bar No. 24040798
600 Travis, Suite 4200
Houston, Texas 77002
Phone: (713) 220-4200
Fax: (713) 220-4285
 
Scott A. Brister
State Bar No. 00000024
Casey Low
State Bar No. 24041363
111 Congress Avenue, Suite 1700
Austin, Texas 787011
Phone: (512)320-9200
Fax: (512) 320-9292
 
K&L GATES
David R. Seidler
State Bar No. 18000500
301 Commerce St., Suite 3000
Fort Worth, Texas 76102-0000
Phone: (817) 347-5275
Fax: (817)347-5299
 
Attorneys For Defendant
Provident Energy Trust


 
24

--------------------------------------------------------------------------------

 



   
William L. Kirkman
Harry M. Reasoner
Texas State Bar No. 11518700
Texas State Bar No. 16642000
Susanna Johnson
Karl S. Stern
Texas State Bar No. 22136550
Texas State Bar No. 19175665
Bourland & Kirkman, l.l.p.
George M. Kryder
201 Main Street, Suite 1400
Texas State Bar No. 11742900
Fort Worth, Texas 76102
Jennifer B. Poppe
 
Texas State Bar No. 24007855
 
Matthew B. Ploeger
 
Texas State Bar No. 24032838
 
Jessica C. Mederson
 
Texas State Bar No. 24037086
 
Vinson & Elkins llp
 
First City Tower
 
1001 Fannin Street, Suite 2500
 
Houston, Texas 77002-6760




 
Attorneys For BreitBurn Energy
Partners, l.p. ,BreitBurn GP, llc,
BreitBurn Operating l.p., and BreitBurn
Operating GP, llc.
   
OF COUNSEL:
 
Srinivas M. Raju
 
Richards, Layton & Finger, p.a.
 
One Rodney Square
 
920 North King Street
 
Wilmington, Delaware  19801
 


 
25

--------------------------------------------------------------------------------

 

CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing instrument has
been served upon counsel of record on April __, 2010, as stated below:


Gerard G. Pecht, Esq.
 
_____ (a) by certified mail, return
Daniel M. McClure, Esq.
 
receipt requested;
Darryl W. Anderson, Esq.
 
_____ (b) by first-class U. S. Mail;
Peter A. Stokes, Esq.
 
_____ (c) by fax transmission; or
Fulbright & Jaworski l.l.p.
 
_____ (d) by hand delivery
1301 McKinney, Suite 5100
 
_____ (e) by FedEx
Houston, Texas 77010-3095
 
_____ (f) by Electronic Mail (e-mail)
Facsimile: (713) 651-5246
         
Dee J. Kelly, Esq.
 
_____ (a) by certified mail, return
Marshall M. Searcy, Esq.
 
receipt requested;
David E. Keltner, Esq.
 
_____ (b) by first-class U. S. Mail;
Kelly Hart & Hallman llp
 
_____ (c) by fax transmission; or
Wells Fargo Tower
 
_____ (d) by hand delivery
201 Main Street, Suite 2500
 
_____ (e) by FedEx
Fort Worth, Texas 76102
 
_____ (f) by Electronic Mail (e-mail)
Facsimile: (817) 878-9280
         
Greg Waller, Esq.
 
_____ (a) by certified mail, return
Andrews Kurth llp
 
receipt requested;
600 Travis, Suite 4200
 
_____ (b) by first-class U. S. Mail;
Houston, Texas 77002
 
_____ (c) by fax transmission; or
Facsimile: (713) 238-7434
 
_____ (d) by hand delivery
   
_____ (e) by FedEx
   
_____ (f) by Electronic Mail (e-mail)
     
David Seidler, Esq.
 
_____ (a) by certified mail, return
K&L Gates
 
receipt requested;
301 Commerce Street, Suite 3000
 
_____ (b) by first-class U. S. Mail;
Forth Worth, Texas 76102
 
_____ (c) by fax transmission; or
Facsimile: (817) 347-5299
 
_____ (d) by hand delivery
   
_____ (e) by FedEx
   
_____ (f) by Electronic Mail (e-mail)
           


 
26

--------------------------------------------------------------------------------

 

EXHIBIT 1(A)


NO. 048-233656-08


Quicksilver Resources Inc.,
§
In The District Court
   
§
 
Plaintiff,
 
§
     
§
 
v.
 
§
Tarrant County, Texas
   
§
 
BreitBurn Energy Partners  l.p., et al,
§
     
§
 
Defendants.
 
§
48th Judicial District



FINAL JUDGMENT
AND ORDER OF DISMISSAL


The Court considered the parties’ Agreed Motion for Entry of Final Judgment and
Order of Dismissal and makes the following findings and orders:
 
1.           The Court previously entered an order holding that Section
13.4(b)(iii) of Amendment No. 1 (dated June 17, 2008) to the First Amended and
Restated Agreement of the Limited Partnership (the “Partnership Agreement”) of
BreitBurn Energy Partners L.P., dated as of October 10, 2006, as amended, was
invalid.  However, the Court has been advised of a settlement agreement between
Quicksilver Resources Inc. (“Quicksilver”) and the BreitBurn Defendants by which
all issues relating to the validity of the amendment have been resolved and the
BreitBurn GP, LLC Board has determined that the 20% cap imposed by Section
13.4(b)(iii) does not apply to Quicksilver on the terms and subject to the
conditions set forth in the Settlement Agreement.  As a result, the Court finds
that Amendment No. 1 to the Partnership Agreement, dated as of June 17, 2008,
Amendment No. 2 to the Partnership Agreement, dated as of April 7, 2009, and
Amendment No. 3 to the Partnership Agreement, dated as of August 27, 2009 were
validly adopted and are part of the Partnership Agreement.

 
27

--------------------------------------------------------------------------------

 


2.           Revised Amendment No. 1 to the Partnership Agreement, dated as of
December 29, 2009, was not validly adopted and is not part of the Partnership
Agreement.
 
3.           Quicksilver is entitled to vote all of its units on any action for
which a limited partner vote is required or permitted by the Partnership
Agreement, including the election of directors of BreitBurn GP, LLC on the terms
and subject to the conditions set forth in the Settlement Agreement.
 
4.           This Final Judgment and Order is not intended to enlarge or modify
the rights and obligations set forth in that settlement agreement.
 
IT IS THEREFORE ORDERED, ADJUDGED, and DECREED:
 
All parties’ claims for relief are dismissed with prejudice.  All prior partial
summary judgment orders are superseded by this Final Judgment.  This judgment
finally disposes of all parties and all claims and is appealable.  All costs of
court are taxed against the parties which incurred them.
 
SIGNED this ___ day of _____________, 2010.



     
DISTRICT JUDGE PRESIDING


 
28

--------------------------------------------------------------------------------

 


APPROVED ON THE ______ day of ____________, 2010.
   
David E. Keltner
Counsel for Quicksilver Resources Inc.
   
William L. Kirkman
Counsel for BreitBurn Energy Partners L.P.,
BreitBurn Operating L.P., BreitBurn GP, LLC,
BreitBurn Operating GP, LLC,
Randall H. Breitenbach,
Halbert S. Washburn
   
Greg Waller
David R. Seidler
Counsel for Provident Energy Trust


 
29

--------------------------------------------------------------------------------

 